Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-031180, filed on 08/01/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/01/2019 and 10/23/2019 have has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 08/01/2019 is noted by the Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding claim 1, the limitation “…a conveyance mechanism configured to convey the mount...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or a term used as a substitute for “means” that is a generic placeholder coupled with functional language “…a conveyance mechanism configured to a conveyance mechanism configured to convey the mount...” without reciting sufficient structure to achieve the function.  Furthermore, the term “conveyance mechanism” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “…a conveyance mechanism configured to convey the mount...”
Met
Prong A
Explicit recitation of “means” or a term used as a substitute for “means” that is a generic placeholder
YES
Prong B
Functional recitation of “…a conveyance mechanism configured to convey the mount...”
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “…a lifting and lowering mechanism configured to move the mount along a first direction such that the electrode and the probe are in contact or spaced apart...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or a term used as a substitute for “means” that is a generic placeholder coupled with functional language “…a lifting and lowering mechanism configured to move the mount along a first direction such that the electrode and the probe are in contact or spaced apart...” without reciting sufficient structure to achieve the function.  Furthermore, the term “lifting and lowering mechanism” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “…a lifting and lowering mechanism configured to move the mount along a first direction such that the electrode and the probe are in contact or spaced apart...”
Met
Prong A
Explicit recitation of “means” or a term used as a substitute for “means” that is a generic placeholder
YES
Prong B
Functional recitation of “…a lifting and lowering mechanism configured to move the mount along a first direction such that the electrode and the probe are in contact or spaced apart...”
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “…an alignment mechanism provided at the test head, the alignment mechanism being configured to move the probe on a plane crossing the first direction so as to perform aligning the probe with the electrode on the plane...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or a term used as a substitute for “means” that is a generic placeholder coupled with functional language “…an alignment mechanism provided at the test head, the alignment mechanism being configured to move the probe on a plane crossing the first direction so as to perform aligning the probe with the electrode on the plane...” without reciting sufficient structure to achieve the function.  Furthermore, the term “alignment mechanism” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “…an alignment mechanism provided at the test head, the alignment mechanism being configured to move the probe on a plane crossing the first direction so as to perform aligning the probe with the electrode on the plane...”
Met
Prong A
Explicit recitation of “means” or a term used as a substitute for “means” that is a generic placeholder
YES
Prong B
Functional recitation of “…an alignment mechanism provided at the test head, the alignment mechanism being configured to move the probe on a plane crossing the first direction so as to perform aligning the probe with the electrode on the plane...”
YES
Prong C
No structure that performs the function
YES


Claim(s) 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2-12 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “…a conveyance mechanism configured to convey the mount...”. The term “conveyance mechanism” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of convey the mount; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of convey the mount. Thus, for these reasons, the phrase “conveyance mechanism” renders claim 1 indefinite.
Claim 1 recites the limitation “…a lifting and lowering mechanism configured to move the mount along a first direction such that the electrode and the probe are in contact or spaced apart...”. The term “lifting and lowering mechanism” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of move the mount along a first direction such that the electrode and the probe are in contact or spaced apart; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of move the mount along a first direction such that the electrode and the probe are in contact or spaced apart. Thus, for these reasons, the phrase “lifting and lowering mechanism” renders claim 1 indefinite.
Claim 1 recites the limitation “…an alignment mechanism provided at the test head, the alignment mechanism being configured to move the probe on a plane crossing the first direction so as to perform aligning the probe with the electrode on the plane...”. The term “alignment mechanism” renders the claim indefinite as the claim does not define sufficient structure to  move the probe on a plane crossing the first direction so as to perform aligning the probe with the electrode on the plane; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of move the probe on a plane crossing the first direction so as to perform aligning the probe with the electrode on the plane. Thus, for these reasons, the phrase “alignment mechanism” renders claim 1 indefinite.
Claims 2-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
Appropriate correction is required in claim 1 as well as dependent claims where said 112 issues are present.
Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claim(s) 1, 4, 5 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Itoyama JP 2568104 (Provided by Applicant; Hereinafter Itoyama; Machine Translation Provided by Examiner; citations are from the machine translation).
(Figs. 1, 2; measuring section; 3) configured to perform an electrical-characteristic test on a device under test (Figs. 1, 2; Page 2, lines 23-26; semiconductor wafer; 1), the test system comprising: 
a mount on which the device under test is to be mounted (Figs. 1, 2; Page 3, lines 6-17; mounting table; 10); 
a conveyance mechanism configured to convey the mount (Figs. 1, 2; Page 3, lines 6-17; movement stage; 11); 
a test head including a measurement circuit for performing the electrical-characteristic test (Figs. 1, 2; Page 3, lines 18-22; IC chip; 13; probe card; 14); 
a probe configured to connect an electrode of the device under test to the measurement circuit (Figs. 1, 2, 4; Page 3, lines 23-39; probe needles, 16; electrode pad, 18; electrode needle, 15);
a lifting and lowering mechanism configured to move the mount along a first direction such that the electrode and the probe are in contact or spaced apart (Figs. 1, 2, 4; Page 3, lines 23-39; fine moving mechanism, 19; base member, 20); and 
an alignment mechanism provided at the test head (Figs. 1-3; Page 3, lines 40 to Page 5, line 20; slider; 30), the alignment mechanism being configured to move the probe on a plane crossing the first direction so as to perform aligning the probe with the electrode on the plane (Figs. 1-3; Page 3, lines 40 to Page 5, line 20; slider; 30). 
(Figs. 1, 2, 4; Page 3, lines 23-39; probe needles, 16; electrode pad, 18; electrode needle, 15); and a second imaging device configured to capture the probe (Figs. 1, 2, 4; Page 3, lines 23-39; probe needles, 16; electrode pad, 18; electrode needle, 15), wherein the alignment mechanism performs the aligning (Figs. 1-3; Page 3, lines 40 to Page 5, line 20; slider; 30), based on an image of the probe captured by the second imaging device (Figs. 1-3; Page 3, lines 40 to Page 5, line 20; slider; 30). 
Regarding claim 5, Itoyama further teaches the test system according to claim 1, wherein the alignment mechanism is capable of moving the probe in a second direction and a third direction defining the plane (Figs. 1-3; Page 3, lines 40 to Page 5, line 20; slider; 30), and is capable of rotating the probe around the first direction (Figs. 1-3; Page 3, lines 40 to Page 5, line 20; slider; 30). 
Regarding claim 10, Itoyama further teaches the test system according to claim 4, wherein the alignment mechanism is capable of moving the probe in a second direction and a third direction defining the plane (Figs. 1-3; Page 3, lines 40 to Page 5, line 20; slider; 30), and is capable of rotating the probe around the first direction (Figs. 1-3; Page 3, lines 40 to Page 5, line 20; slider; 30). 
Allowable Subject Matter
18.	Claims 2, 3, 6-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of presuming  the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action have also been overcome.
19.	The following is an examiner’s statement of reasons for allowance:
20.	Regarding claim 2, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein the conveyance mechanism conveys the mount in order of a first station for mounting the device under test on the mount, a second station for performing the electrical-characteristic test, and a third station for carrying out the device under test from the mount.”
21.	Claims 3, 6-9, 11 and 12 are also allowed as they further limit allowed claim 1.
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakamoto et al. US 2018/0113165 -Inspection apparatus e.g. power semiconductor module, has apparatus that perform position control so that dynamic-response-test probe is in dynamic-response-test state that contact electrode if dynamic response test is implemented.
Takita et al. US 2018/0348292 - Test system for inspecting power semiconductor modules, comprises a conversion unit that is installed with static characteristic units for measurement of a static characteristic test.
Sakata et al. US 2010/0301889 - Wiring board unit for testing apparatus for collective testing of several semiconductor integrated circuits, has connector guide which draws connector toward wiring board while guiding the connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867